Citation Nr: 0901113	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-36  158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
outpatient dental treatment.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a bilateral knee 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a bilateral knee 
disorder.

5.  Entitlement to service connection for chronic headaches, 
to include as secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005, December 2005, and April 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In June 
2005, the RO held that service connection was not warranted 
for a dental disorder.  By means of December 2005 and April 
rating actions, service connection was denied for a bilateral 
knee disorder, a lumbar spine disorder, a cervical spine 
disorder, and chronic headaches.

The veteran was afforded a hearing before a Decision Review 
Officer at the RO, in March 2006.  In July 2007, the veteran 
presented testimony before the undersigned member of the 
Board of Veterans' Appeals during a hearing at the RO.

The issues of entitlement to service connection for a 
bilateral knee disorder, a lumbar spine disorder, a cervical 
spine disorder, and chronic headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of either compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2005, October 2005, and March 2006 
letters, with respect to the claim of entitlement to service 
connection.  The March 2006 letters also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2005, October 2005, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2005, prior to the 
adjudication of the matter in June 2005. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and 
private treatment records from Christopher S. Carroll, 
D.D.S., Paul A. Lepard D.D.S., James A. Walker, D.D.S., and 
Periodontal Offices P.C.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a dental disorder.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, 
(2) establishes that the veteran had an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the veteran had 
any dental trauma during service, and he has never asserted 
that he had any such trauma.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

The veteran contends that he is entitled to service 
connection for residuals of a tooth extraction during 
service.  A review of the service medical records confirms 
that tooth #18 was surgically removed in September 1966.  The 
veteran does not allege nor does the evidence suggest that 
his tooth was extracted due to any trauma or a combat wound.  
The veteran alleges that the in-service extraction of tooth 
#18, currently results in the need for ongoing periodontal 
care.  The excision of tooth #18 and the consequent crevice 
has resulted in the tipping of tooth #17 into that area, with 
the resulting difficulties of the crevice filling up with 
food and irritation of the gums.   The veteran also alleges 
that his wisdom tooth should have been removed, instead of 
tooth #18; however, tooth #18 was easier to remove.  Post-
service private dental treatment records demonstrate that the 
veteran has received ongoing dental treatment, which includes 
periodic maintenance and dental prophylaxis procedures, for a 
periodontal condition since 1984.  

In support of his claim, the veteran has provided states from 
his private treatment providers, dated in November 2005.  Dr. 
Walker has submitted that the tipping of tooth #17 into the 
position of tooth #18 has resulted in problems adequately 
cleaning the area.  Consequently, the veteran requires very 
close maintenance and may even require some localized 
surgery.  Dr. Carroll has opined, upon review of the military 
dental records and radiographic evidence, and clinical 
examination, that the veteran has a propensity for food 
entrapment and periodontal pocketing, between teeth #17 and 
#19, due to the surgical extraction of tooth #18, in 
September 1966.  The tipping of tooth #17 into the space 
vacated by tooth #18 resulted in a sub-optimal contract and 
interproximal embrasure space with #19.  The situation 
appeared to be ongoing and resulting in chronic periodontal 
inflammation of the area with potential for ongoing 
pocketing, periodontal attachment loss, and bone loss.  
Consequently, the veteran would require periodic cleaning and 
observation/maintenance.  

As noted, the veteran's specific concern underlying his claim 
for service connection for dental treatment is the current 
ongoing dental treatment required by the tipping of tooth #17 
into the remaining crevice of tooth #18.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service. 
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381 
(2007); see also Byrd v. Nicholson, 19 Vet. App. 388, 393 
(2005), 38 U.S.C.A. § 1712 (West 2002).  Acute periodontal 
disease will not be considered service-connected for 
treatment purposes.  38 C.F.R. 3.381(e) (2007).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2007).  The significance 
of finding that a dental condition is due to service trauma 
is that a veteran will be eligible for VA dental treatment 
for the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2007).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104(c); Smith v. West, 11 Vet. App. 134 (1998).  

Upon careful review of the evidence of record, it is found 
that service connection for a dental disorder has not been 
established.  As noted, dental disorders that may be 
compensable include irreplaceable missing teeth, and disease 
and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  
Missing teeth may be compensable for rating purposes under DC 
9913.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. § 
4.150, DC 9913.



Notwithstanding, the veteran's allegation as to which tooth 
should have been removed, the intended effect of the 
veteran's in-service dental treatment, that is, the removal 
of tooth #18, was presumably to prevent future dental 
problems that could have developed had the tooth not been 
removed and he does not assert that he did not consent to the 
procedure.  It is reasonable to conclude that the intended 
effect of the in-service dental treatment, that is, removal 
of tooth #18, was not to cause any dental problems, but was 
to help prevent them.  As such, removal of the veteran's 
tooth #18 is not considered "trauma" for purposes of 
establishing service connection for outpatient dental 
treatment under 38 C.F.R. §§ 3.381 and 17.161.  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).

In the instant case, there is no objective, competent 
evidence of record that the veteran has irreplaceable missing 
teeth or that any loss of teeth has been caused by loss of 
substance of the body of the maxilla or mandible.  As noted, 
the veteran has not contended and the evidence does not 
demonstrate that he sustained any injury to the teeth or that 
he had suffered from any disease of the jaw in service.  
Additionally, there is no suggestion that he had any other 
condition listed as compensable dental and oral conditions 
under the rating schedule.  See 38 C.F.R. § 4.150.  As a 
consequence, he is not eligible for compensation or Class I 
treatment for any dental disorder.

Those veterans who have a service-connected, noncompensable 
dental condition or disability resulting from combat wounds 
or service trauma may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97 (to have 
had dental extractions during service is not tantamount to 
dental trauma, because trauma of the teeth, even extractions, 
in and of itself, does not constitute dental trauma).  Aside 
from the extraction itself, the veteran does not contend, and 
the record does not show, that he sustained any such dental 
trauma in service.  Therefore, he is not entitled to this 
type of treatment (Class II(a)).

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.181 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged after September 31, 1981, an application for 
treatment must be made within 90 days after discharge from 
service.  The veteran applied for dental treatment in 2005, 
some 18 years after his separation from service.  Therefore, 
he is not eligible for treatment under the regulation.

Nor is there any indication that the veteran is a prisoner of 
war; thus entitlement to Class II(b) and Class II(c) 
treatment is not justified.  See 38 C.F.R. § 17.161(d), (e).  
Nor is there any suggestion that he is entitled to 
retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  
There is also no indication in the record that he has a 
dental condition that impairs or aggravates a service-
connected condition, see 38 C.F.R. § 17.161(g); that he has 
disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability, or that he 
is a Chapter 31 vocational rehabilitation trainee.  See 38 
C.F.R. § 17.161(h), (i).  Nor is he receiving or due to 
receive VA care and treatment under Chapter 17.  See 38 
C.F.R. § 17.161(j).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder, including for the purposes of obtaining VA 
dental treatment.


ORDER

Service connection for a dental disorder for compensation and 
treatment purposes is denied.






REMAND

The veteran alleges entitlement to service connection for a 
bilateral knee disorder.  Additionally, he argues that his 
current lumbar spine disorder, cervical spine disorder, and 
chronic headaches are secondary to a bilateral knee incurred 
in service.  In July 2007, the veteran testified that he has 
received private orthopedic treatment from David Heiser, 
M.D., at Nebraska Orthopedics, and from Dr. Rudolph, at 
Butler County Clinic, in Lincoln, Nebraska.  The Board finds 
that these private treatment records would be helpful in the 
adjudication of the matter.  Accordingly, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's private treatment records 
from Dr. Heiser at Nebraska Orthopedics 
and from Dr. Rudolph at Butler County 
Clinic.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


